Title: To George Washington from Thomas Hartley, 10 July 1789
From: Hartley, Thomas
To: Washington, George


May it please the President 
SirNew York the 10th [July] 1789 
Sensible of the Trouble you must have had for some weeks past in the Numerous Applications for offices—and distressed for your late Indisposition I did not think proper to write to you concerning two Men until this Time.
Capt. George Bush of Willmington—formerly an officer in my Regiment—Brother of Majr Lewis Bush killed at Brandiwine—whom I can recommend as a Man of worth—applies for the Collector ship of Wilmington—He is well-acquainted

with Business and Accounts & seems in every respect well qualified for the office.
I also beg Leave to mention Mr Martin Eichelberger of Baltimore as a fit and proper Person for the office of Surveyor of that Port and tho’ I do not live in Baltimore—yet from my Knowledge of Mr Eichelberger and the Inhabitants of that Town I am convinced the Appointment would be very acceptable in general.
I need not repeat that I would be sorry to give you Trouble—but as I have understood that you wished to be informed as fully as possible of the Characters and Qualifications of the different Gentlemen who apply for offices I have used the Freedom to write the above Lines—And am with the Greatest Respect Your Most Obedt humble Servt

Thos Hartley

